Title: To Benjamin Franklin from Sir Edward Newenham, 14 November 1782
From: Newenham, Sir Edward
To: Franklin, Benjamin


Sir
Marsailles 14 Novr: 1782
Last post I had the Honor of writing to your Excellency in regard to Irelands being mentioned in the intended treaty between the Belligerent powers; Permit me, now, to acquaint your Excellency, that I have seen my most Worthy and respectable friend Mr John Christopher Hornbostel (Partner with Mr: Folsh, the swedish Consul) who was on former occasions & has lately been of Infinite Service to me & my family; We have Gratitude & wish to serve him.
He is the Gentleman whom I mentiond to your Excellency, whose Early (4 years agoe) attachment to the Interest of the United States, whose Character & Principles point him out as a proper Person to be appointed Chief Consul, for Provence and Languedoc, on the part of America—

Should your Excellency favor him by so honourable an Employment, I shall most Gratefully acknowledge this addition to the many favors you have conferred upon me, and I am confident the United States will find the Greatest Integrity & Satisfaction in his Conduct—
My Family join me in the sincerest respects to you & your Grandson—
I have the Honor, to be, with the warmest respect your Excellencys most obt: and most Humble. sert
Edward Newenham
 
Notation: Newenham 14 Novr. 1782.
